341 F.2d 917
Daniel ADAMS, an infant under the age of 21 years, who sues by his father and next friend, Samuel Adams, and Samuel Adams, individually and as father of Daniel Adams, Appellants,v.Commander Ralph E. ELLENBRAND, Appellee.
No. 9631.
United States Court of Appeals Fourth Circuit.
Argued November 20, 1964.
Decided February 26, 1965.

Carter B. S. Furr and R. Arthur Jett, Jr., Norfolk, Va., for appellants.
Terry H. Davis, Jr., Norfolk, Va. (Taylor, Gustin, Harris, Fears & Davis, Norfolk, Va., on brief), for appellee.
Before BOREMAN and BRYAN, Circuit Judges, and NORTHROP, District Judge.
PER CURIAM:


1
Our review of the record convinces us that the judgment of the District Court upholding a verdict for the defendant represents a just disposition of the case. While in part the Court's charge may be subject to some question, we do not think it serious enough to justify a disturbance of the verdict which we find firmly supported by the evidence.


2
Affirmed.